Citation Nr: 0031504	
Decision Date: 12/01/00    Archive Date: 12/12/00	

DOCKET NO.  97-20 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for disabilities 
resulting from exposure to Agent Orange.  

2.  Entitlement to an earlier effective date for a grant of 
service connection for post-traumatic stress disorder.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from March 1968 to May 1970.  
By rating action dated in January 1991 the Department of 
Veterans Affairs (VA) denied entitlement to service 
connection for post-traumatic stress disorder.  The veteran 
appealed from that decision.  In January 1993 the Board of 
Veterans' Appeals (Board) affirmed the denial.  In February 
1996 the veteran reopened his claim for service connection 
for post-traumatic stress disorder.  By rating action dated 
in November 1996, service connection was granted for post-
traumatic stress disorder and an evaluation of 30 percent was 
assigned for that disability effective in February 1996.  
Service connection for disabilities resulting from exposure 
to Agent Orange during service was denied.  The veteran 
appealed from the denial of service connection for the 
claimed conditions and for a higher evaluation for the post-
traumatic stress disorder.  He also appealed for an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder.  

In May 1998 an assertion was made that the January 1993 Board 
decision denying entitlement to service connection for post-
traumatic stress disorder involved clear and unmistakable 
error.  In a subsequent decision dated in February 2000 the 
Board held that the January 1993 Board decision denying 
entitlement to service connection for post-traumatic stress 
disorder did not involve clear and unmistakable error.  In 
February 2000 the Board deferred appellate consideration of 
other issues so that a determination could be made as to 
whether the veteran had been released from a State treatment 
center so that he could be available for a hearing in 
connection with his appeal, and a VA psychiatric examination.  
The regional office was subsequently informed by the veteran 
and his representative that he was still committed to the 
State treatment center and was unavailable for an additional 
examination or a hearing.  However, he wanted to continue his 
appeals on the Agent Orange issue and for an earlier 
effective date.  In October 2000 the veteran's representative 
was asked to clarify whether the veteran had withdrawn the 
issue of an increased rating for his post-traumatic stress 
disorder.  The veteran's representative responded that the 
veteran wished to continue his appeal on that issue also.  
The appeal is again before the Board for appellate 
consideration of all three issues.  


FINDINGS OF FACT

1.  All possible development with regard to the issues on 
appeal has been accomplished and the relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained to the extent possible.  

2.  The veteran served in the Republic of Vietnam during 
service, but a current disability resulting from exposure to 
Agent Orange has not been medically demonstrated.  

3.  In July 1990 the veteran submitted a claim for service 
connection for post-traumatic stress disorder which was 
denied in January 1991 and appealed.  

4.  In January 1993 the Board of Veterans' Appeals affirmed 
the denial of service connection for post-traumatic stress 
disorder.  

5.  On February 29, 1996, the veteran reopened his claim for 
service connection for post-traumatic stress disorder.  

6.  In November 1996 the regional office granted service 
connection for post-traumatic stress disorder effective 
February 29, 1996, and evaluated the condition as 30 percent 
disabling effective that date.  

7.  The veteran's post-traumatic stress disorder has resulted 
in symptoms including depression, anxiety, insomnia, 
startling easily, and occasional nightmares of Vietnam.  

8.  He is well oriented and does not have any panic attacks.  
There are no cognitive deficits and his insight is fair.  

9.  The veteran's post-traumatic stress disorder has resulted 
in no more than definite social and industrial impairment or 
more than an occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks due to symptoms including depressed mood, anxiety, and 
sleep impairment. 


CONCLUSIONS OF LAW

1.  Service connection for disabilities resulting from 
exposure to Agent Orange is not warranted.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 1991); 38 C.F.R. 
§§  3.307, 3.309.  

2.  An effective date prior to February 29, 1996 for a grant 
of service connection for post-traumatic stress disorder is 
not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (2000).  

3.  An evaluation in excess of 30 percent for post-traumatic 
stress disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claim for Service Connection for Disabilities due to 
Agent Orange Exposure.  

In September 1996 the veteran submitted a claim for 
disabilities based on exposure to Agent Orange in service.  
He did not specify the disability or disabilities claimed.
In his correspondence in conjunction with the current appeal, 
while he has been quite descriptive as to how he believed he 
was exposed to Agent Orange, including exposure to containers 
which had previously held the herbicide, he has never 
referred to any specific medical condition which he relates 
to such exposure.  In October 1996 the regional office 
specifically asked the veteran set out the medical problems 
he had which be believed were due to Agent Orange exposure in 
service.  The veteran did not provide the requested 
information. Accordingly, the Board considers that all 
necessary notice has been furnished and that the VA duty to 
assist the veteran with regard to his Agent Orange claim has 
been fulfilled.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096,____, (2000), to be codified 
at 38 U.S.C. §§ 5103 and 5103A).  
 
In the November 1996 rating action the veteran's claim for 
service connection for disabilities based on exposure to 
Agent Orange during service was denied.  The regional office 
noted that he had not claimed service connection for any 
specific disability.  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, a number of diseases shall be 
service connected including chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy, even though there is no 
record of such diseases during service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  A veteran who, during active 
military, naval or air service served in the Republic of 
Vietnam during the Vietnam Era and has a disease listed under 
38 C.F.R. § 3.309 shall be presumed to have been exposed 
during such service to a herbicide agent unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 C.F.R. § 3.307.  

The veteran's service records reflect that he served in the 
Republic of Vietnam.  However, his service medical records do 
not reflect any reference to any complaints, symptoms or 
disorders which have been related to exposure to Agent 
Orange.  The veteran has not specified any current disability 
which he believes is attributable to exposure to Agent Orange 
and there is simply no medical information of record 
reflecting that any disability which may now be present is a 
result of exposure to Agent Orange.  

In this case, the veteran has not submitted any medical 
evidence, opinion or other independent evidence which 
supports his claim for service connection for a disability 
resulting from Agent Orange exposure in service.  There is no 
medical evidence reflecting that he currently has any such 
disability.  Given the evidence that is of record, the Board 
is unable to conclude that the veteran has presented a 
plausible claim for such a benefit, or that he has provided 
and pertinent support for such a claim.  Furthermore, there 
are no apparent avenues for further development which 
logically should be pursued.  Therefore, there is no possible 
basis for concluding that service connection is warranted for 
any disability due to Agent Orange exposure. 

II.  The Claim for an Earlier Effective Date for a Grant of 
Service Connection
 for Post-Traumatic Stress Disorder

In July 1990 the veteran submitted his initial claim for 
service connection for post-traumatic stress disorder.  When 
the veteran was afforded a VA psychiatric examination in 
January 1991 the diagnoses were antisocial personality 
disorder and alcohol dependency, currently in remission.  The 
examiner stated that the veteran did not qualify for a 
diagnosis of post-traumatic stress disorder although he 
claimed some symptoms referable to it.  

In a January 1991 rating action the regional office denied 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran appealed from that decision and in 
January 1993 the Board of Veterans' Appeals affirmed the 
denial.  

On February 29, 1996, the veteran submitted a reopened claim 
for service connection for post-traumatic stress disorder.  

The veteran was afforded a VA psychiatric examination in 
August 1996.  At the time of the examination he was a 
committed patient at a state psychiatric hospital and was 
accompanied at the examination by a guard from that facility.  
There were various findings recorded on the examination.  The 
diagnoses included post-traumatic stress disorder and 
depressive disorder.  

In a November 1996 rating action the regional office granted 
service connection for post-traumatic stress disorder 
effective February 29, 1996, and evaluated the condition as 
30 percent disabling effective that date.  The veteran 
appealed for an earlier effective date for the grant of 
service connection for post-traumatic stress disorder.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In February 2000 the Board held that the January 1993 Board 
decision denying entitlement to service connection for post-
traumatic stress disorder did not involve clear and 
unmistakable error and was final.  Since that decision is 
final, it may not be reversed or amended.  Accordingly, it 
follows that the grant of service connection for the 
veteran's post-traumatic stress disorder could not precede 
the January 1993 Board decision.  

Following the January 1993 Board decision, on August 29, 
1996, the veteran submitted a reopened claim for service 
connection for post-traumatic stress disorder and service 
connection was eventually granted for that condition 
effective from the date of receipt of his claim.  By 
operation of law, this is the earliest effective date from 
which the grant of service connection may be established.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, favorable 
action in connection with the veteran's appeal for an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder is not warranted.  

III.  The Claim for an Evaluation in Excess of 30 Percent
 for the Veteran's Post-Traumatic Stress Disorder.  

With regard to the veteran's claim, the regional office 
obtained all relevant medical records and afforded VA 
psychiatric examinations for the veteran.  The Board 
considers the VA duty to assist the veteran in connection 
with his claim for an evaluation in excess of 30 percent for 
his post-traumatic stress disorder to be satisfied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096,____, (2000), to be codified at 38 U.S.C. §§ 5103 and 
5103A).

Medical records from a State correctional facility, dated in 
June and July 1988, reflect that the veteran had complaints 
including flashbacks and depression.  In June 1990, he 
requested medication to calm him down and deal with his 
nerves and tension.  In November 1990 he stated that he was 
under increasing stress.  

When the veteran was examined by the VA in January 1991 he 
claimed that the use of alcohol and marijuana seemed to help 
the pain and stress of war.  He reported that intrusive 
memories about his Vietnam experiences bothered him and that 
he had nightmares.  He stated that he had had about 30 jobs, 
mostly in construction and as an automobile mechanic since 
service.  He had also had social and legal problems.  He had 
been married twice with both marriages ending in divorce.  He 
offered no flashbacks about his war experiences and did not 
feel hypervigilant or depressed.  He had also seen many 
television shows regarding Vietnam.  

On mental status examination there was no evidence of a 
psychosis or perceptual aberration.  The diagnoses were 
antisocial personality disorder and alcohol dependency, 
currently in remission.  The examiner commented that he 
currently did not qualify for a diagnosis of post-traumatic 
stress disorder although he claimed some symptoms referable 
to it.  

The regional office later received statement by Carl A. 
Schwartz, M.D., an attending physician at a state 
correctional facility, reflecting that the veteran was 
irritable and anxious with people.  He also had paranoid 
ideas, low self-esteem and was assaultive when angered. He 
could not handle stress.  

The regional office also later received a VA master treatment 
plan dated in November 1990 reflecting that the veteran's 
current clinical needs appeared to be depression symptoms 
consisting of poor sleep, low self-esteem, guilt, shame, 
etc., and possible post-traumatic stress disorder and related 
symptoms, as well as alcohol dependence.  

In an April 1992 statement a VA psychologist saw the veteran 
as an individual who came from a dysfunctional family and had 
been traumatized by combat experiences in Vietnam.  

The veteran was afforded a VA psychiatric examination in 
August 1996.  At the time of the examination he was a 
committed patient at a state psychiatric hospital and was 
accompanied to the examination by a guard from that facility.  
He stated that he was depressed and anxious and had a sleep 
disturbance.  He had been abusing alcohol, marijuana, 
medication, and cocaine.  He had been treated for chemical 
dependency while at a State hospital and had not used any 
recently.  He stated that he still had an occasional craving.  
He reported a problem getting to sleep.  Also, he would 
awaken with the slightest noise.  He had occasional 
nightmares of Vietnam and startled easily with noise.  The 
veteran related that after returning from Vietnam he had 
severe flashbacks and nightmares and would feel that he was 
back in Vietnam.  He had been drinking heavily and stated 
that he had been unable to hold down a job.  He continued to 
have daily thoughts of Vietnam.  Since his return from 
service it had been hard for him to make friends and he 
stated that he did not trust people.  However, he denied 
having any enemies or feeling that he was in actual danger.  
He admitted to survivor guilt.  He reported suicide attempts 
in the past.  He had been in and out of correctional 
facilities since his return from Vietnam.  He had recently 
been given some antidepressants to help him sleep. He 
reported that his spirits were currently all right.  He 
denied any current suicidal thoughts or intentions.  On some 
days he did not come out of his room and preferred to be 
alone.  He had been committed to a State hospital in 1992 on 
two counts of sexual assault.  The veteran stated that he had 
made some close friends since he had been in the facility.  
He played some cards.  He denied any problem with 
concentration.  

On mental status examination the veteran was clear and 
coherent.  He did not appear to be overtly anxious.  There 
were no delusions, hallucinations or paranoid ideas.  He 
denied having any panic attacks or phobias.  He was well 
oriented.  He had a fair knowledge of current events.  His 
mood appeared to be mildly depressive.  He denied any 
suicidal thoughts or intentions and there was no psychomotor 
retardation.  There was no indication of any cognitive 
deficit.  His insight was fair.  Diagnoses were made of mild 
chronic post-traumatic stress disorder, depressive disorder 
and alcohol and drug abuse, currently in remission.  

Reports by Emery E. Ulrich, M.D., a consulting psychiatrist 
for the department of corrections reflect that the veteran 
complained of weekly nightmares.  He had been on a number of 
medications for depression.  The veteran was oriented in all 
three spheres and presented no evidence of a thought 
disorder.  He complained of short-term memory loss and also 
claimed flashbacks.  The diagnoses were post-traumatic stress 
disorder by history, alcohol abuse in remission and a 
personality disorder.  

A 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
have resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. Part 4, Code 
9411; effective prior to November 7, 1996.  

A 30 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss such as forgetting names, directions and recent 
events.  38 C.F.R. Part 4, Code 9411, effective November 7, 
1996.  

A 50 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Code 9411, effective November 7, 1996.  

Any person incarcerated following conviction for a felony who 
is entitled to compensation at the rate of 20 percent or more 
shall only receive compensation at the 10 percent rate.  
38 C.F.R. § 3.665.  

The Board notes that ce connection and a claim 
for an increased rating of a service-connected condition.  
The Court noted that the distinction might be important in 
terms of, among other things, determining the evidence that 
could be used to decide whether the original rating on appeal 
was erroneous.  The Court indicated that the rule from  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), was not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  The Court indicated that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  

The evidence reflects that the veteran's post-traumatic 
stress disorder has resulted in symptoms including depression 
and anxiety, insomnia, startling easily, and occasional 
nightmares of Vietnam.  However, the veteran has been found 
to be well oriented and he does not have any panic attacks.  
There are no cognitive deficits and his insight has been 
described as fair.  The veteran has been committed to a State 
treatment facility for several years and it is difficult for 
him to get permission to appear at the regional office for a 
personal hearing or to report for a VA psychiatric 
examination.  Under the circumstances, it appears that all 
reasonably possible development has been accomplished and 
there are no apparent pertinent avenues for fruitful further 
development.  On the basis of the available evidence, the 
Board is unable to conclude that an evaluation in excess of 
30 percent is warranted for the veteran's post-traumatic 
stress disorder under the provisions of Diagnostic Code 9411 
that were effective either prior to or after November 7, 
1996.  The medical evidence of record does not indicate that 
the veteran's psychiatric condition has changed significantly 
since the initial rating and thus possible staging of the 
ratings under Fenderson is not for consideration.  

The Board has carefully reviewed the entire record with 
regard to the veteran's claims for; however, the Board does 
not find the evidence to be so evenly balanced that there is 
doubt as to any material issue regarding any of the matters 
on appeal.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for disabilities resulting 
from exposure to Agent Orange is not established.  
Entitlement to an earlier effective date for a grant of 
service connection for post-traumatic stress disorder is not 
established.  Entitlement to an evaluation in excess of 30 
percent for post-traumatic stress disorder is not 
established.  The appeal is denied.  



		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals



 

- 13 -

- 1 -


